Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 1, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  161008                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  RYAN MENARD, by his conservator,                                                                    Richard H. Bernstein
  SHELLY MENARD,                                                                                      Elizabeth T. Clement
           Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 161008
                                                                   COA: 336220
                                                                   Macomb CC: 2014-003145-NI
  TERRY R. IMIG and SHARRYL ANN
  EVERSON,
             Defendants,
  and
  MACOMB COUNTY DEPARTMENT OF
  ROADS and COUNTY OF MACOMB,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 14, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 1, 2020
           a0624
                                                                              Clerk